Citation Nr: 0421445	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  03-04 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation benefits for residuals of thyoma 
under the provisions of 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 until 
November 1976.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a 
February 2001 rating decision of the Regional Office (RO) in 
Winston-Salem, North Carolina.  

The veteran was afforded a hearing at the RO in September 
2002, and before the undersigned Veterans Law Judge by 
videoconference in February 2004.  The transcripts are of 
record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in substance, 
that the veteran is entitled to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for residuals of thyoma 
as the result of negligent or careless treatment care at the 
VA Medical Center in Huntington, West Virginia between 1994 
and 2000.

The Board points out that the veteran filed the claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 in 
July 2000.  Because the claim was filed on or after October 
1, 1997, the version of 38 U.S.C.A. § 1151 in effect prior to 
October 1, 1997 (requiring only that additional disability be 
"the result of" VA hospital care, medical or surgical 
treatment, or examination) is not applicable.  Therefore, the 
version of 38 U.S.C.A. § 1151 that became effective October 
1, 1997 is the applicable statute in this case.  The new law 
requires that the claimed additional disability be "caused 
by" VA hospital care, medical or surgical treatment, or 
examination, and further adds a "proximate cause" requirement 
that the additional disability be caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability be an event which was not reasonably 
foreseeable. Id.

A VA physician in September 2002, noting that upon review of 
the record relative to a claim of "missed diagnosis", 
stated that VA chest x-rays were normal.  There were changes 
observed on an x-ray film of March 1999 that were not present 
when compared to a previous study.  Had new x-rays been 
ordered and the veteran's pain attended to the additional 
diagnosis of thymoma would have been made three days earlier 
and treatment provided through VA resources.  The record is 
unclear as to whether all pertinent VA treatment records 
beginning in 1994 are on file.  As such, the Board is of the 
opinion that additional development is warranted.

Accordingly, this matter is REMANDED to the RO for the 
following actions:


1.  The RO is requested to furnish the 
veteran the appropriate release of 
information forms in order to obtain 
copies of any VA and private medical 
records pertaining to treatment for the 
thymoma covering the period from 2002 
to the present.

2.  The RO should obtain and associate 
with the claims folder copies certified 
by an appropriate hospital 
administrator of all records relating 
to the treatment at the VA medical 
facility in Huntington. West Virginia 
covering the period from 1994 through 
2001.  

3.  Thereafter, the claims folder should 
be referred to the same VA physician who 
provided the September 2002 statement 
for a review and an opinion (if 
unavailable to VA oncologist).  Request 
the examiner to again review the claims 
folder and to render an opinion as to 
whether it is as likely as not that the 
veteran developed additional chronic 
disability with regard to the thymoma 
based on treatment or lack thereof by 
the VA Medical Center from 1994 to 2000, 
which was caused by carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance on the 
part of VA or an event not reasonably 
foreseeable.  A complete rational for 
the opinion should be included in the 
report.

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be given the opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




